AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 ,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
_Yy, (For Offenses Committed On or After Novernber [, 1987)

Jose Cecilio-Eusebio Case Number: 3:1 9-mj 24302

 

 

  

Defendant's Attoryey

Stephen Patrick White.

REGISTRATION NO. 91231298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

CL) was found guilty to count(s)

NOV 08 2019
oKtieh WS. OeTR

 

  

 

 

 

 

 

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1

CL] The defendant has been found not guilty on count(s)
L] Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

_ The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
, ~

O\TIME SERVED O days

Assessment: $10 WAIVED Fine: WAIVED

J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
_. the defendant’s possession at the time of arrest upon their deportation or removal.

' Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, November 5, 2019
Date of Imposition of Sentence

TT
oe
Received eee ruse arent cyaremerane nines ware

DUSM HONORABLE ROBERT N., BLOCK.
. UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy. | . 3:19-mj-24302

 

 
